Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	Applicant election of claims 23-29 pertains to Species III that read on Fig 5 in the communication with the Office on 12/06/2021 is acknowledged.
	The traversal in on the ground that the searches for all four species identifies by the Examiner will not be a burden for the Office.
	The Examiner respectfully disagrees.
Note that as discussed in the previous Office Action, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics inherently shown in the Figures of these Species as point out by the Examiner.  
Note that the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112 (a) 
The requirement is still deemed proper and is therefore made FINAL.
However, upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Examiner’s Amendment.

2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
          -- Cancel withdrawn non-elected claims 1-22 --
	 
Reason for allowance
 
 
3.	Claims 23-29 are allowed.
The following is an examiner’s statement of reason for allowance: 
None of the references of record teaches or suggests the claimed SEMICONDUCTOR DEVICE having the limitations:
- a trench isolation structure (10") that electrically isolates the first active component region (20) from the second active region (22) along the first lateral direction (Li) and comprises at least one electrically conductive sidewall (14e, 14);
- said trench isolation structure (10") further comprising:
-- a trench isolation base wall (30; 30', 30") that extends, in portions, in the first lateral direction (L1) and, in other portions, in the second lateral direction (L2);

In combination with all other limitations as recited in claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION

5. 	The prior arts made of record and not relied upon is considered pertinent to applicant disclosure: Sucher et al. (US 2018/0342416) discloses an anneal after trench sidewall implant to reduce defect. 


6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telepho.ne number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM- 6.30 PM US Eastern Time  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                     /THINH T NGUYEN/                     Primary Examiner, Art Unit 2897